KLEINSCHMIDT, Judge,
dissenting:
I dissent because I believe that the fact that the claimant was discharged for misconduct is immaterial to the question whether he is entitled to compensation. I further believe that the job to which the claimant returned after his injury was a sheltered position and cannot be used to establish his earning capacity. In my opinion, the claimant also proved that there was no work available to him during the period for which he requests temporary partial compensation benefits.
I first consider how the fact that the claimant was fired for misconduct affects his claim. The administrative law judge found that the sole reason that the claimant did not continue with the job of monitoring the control board was because he tested positive for marijuana use. The judge concluded that the predominant cause of the claimant’s changed economic status was of his own making, and that he should be treated the same as an uninjured worker. He concluded:
It is found, therefore the applicant does not have a loss in earning capacity relative to the industrial injury and is not entitled to temporary compensation benefits after April 17, 1989.
While the administrative law judge seems to have concluded that the injured claimant’s misconduct was a superseding cause of his economic loss which cut off his right to temporary benefits, the inescapable fact is that the claimant’s economic loss resulted both from the loss of his sheltered job and from the physical limitations that were the result of his industrial injury. Under these circumstances, for the reasons stated in Arizona Dept. of Pub. Safety v. Industrial Comm’n, 170 Ariz. 275, 823 P.2d 1283 (App.1991), I believe that the fact that the claimant lost his job — in this case his sheltered job — as the result of misconduct, is immaterial.
The respondents make a more refined, if fleeting, argument based on the firing for misconduct. They infer that the reason the claimant could not find another job was because prospective employers knew that he was a marijuana user. They take the position that the claimant did not carry his burden of proof because he did not show when, after he was fired, he first tested negative for drug use. I reject this argu*286ment because I simply do not believe, without some basis in the record, that it was likely that prospective employers routinely tested applicants for the types of jobs the claimant was seeking for drug use. Even if I believed that the claimant had the burden of proof on this point and failed to carry it, I would set aside the award because the administrative law judge found, as a matter of law, that because the claimant was fired for misconduct, his loss was unrelated to his disability.
I turn to the question whether the job of monitoring the electronic control board could properly be used to establish the claimant’s post-injury earning capacity. Before the accident, the claimant:
did everything from handling chemicals, acids, kerosenes, anything from lifting up to 150 pounds of copper sheets, digging trenches, ... moving pumps, working on pumps, running assays ... with acids, working in the tank house where there was acid fumes, manual labor if it needs to be done ...
In addition to all of this, the claimant had monitored the electronic control board, a small facet of his former job that was his only responsibility after the accident. While monitoring the board was useful to Cyprus, its personnel manager conceded that this did not need to be done on a full-time basis. There was no evidence that anyone else would have been hired solely to perform this task. In my opinion, the job was a sheltered position, and I think the administrative law judge abused his discretion in finding that the job of monitoring the control board accurately reflected claimant’s post-injury earning capacity. See Allen v. Industrial Comm’n, 87 Ariz. 56, 347 P.2d 710 (1959) (earning capacity cannot be measured by a make-work or sheltered job).
There is another reason the administrative law judge erred, and the majority here errs, on finding that the monitoring job represented the claimant’s earning capacity. The finding ignores this court’s opinion in Doles v. Industrial Comm’n, 167 Ariz. 604, 810 P.2d 602 (App.1990), which stands for the proposition that no matter how important a job may be to an employer, it cannot be used as a measure of earning capacity unless it is a position that was available on the open labor market. Doles is grounded on the policy that an injured worker should not be made the captive of one job. There was no evidence that any job like the one given to the claimant was available on the open labor market, and the inference to be drawn from the testimony in this case suggests otherwise.3 The majority believes that Doles should not apply to cases of temporary partial disability. In view of the fact that a temporary disability often persists for long periods and that workers in such a situation are as vulnerable as those who have been permanently disabled, the distinction is not a convincing one.
Finally, I believe that the claimant satisfied his burden of demonstrating that he made a good-faith effort to find suitable work. He consistently demonstrated a willingness to work. He requested the medical release to return to light work at Cyprus. After he was fired, he immediately began looking for another job. While some of the work that he sought, given his injury, was unsuitable, other jobs that he applied for he could have performed. His inability to find work for five months after he left Cyprus supports a reasonable conclusion that he failed to find suitable work because none was available. See Schnatzmeyer v. Industrial Comm’n, 77 Ariz. 266, 268, 270 P.2d 794, 795 (1954).
I would set aside the award.

. Doles also supports the conclusion that a firing for misconduct from a sheltered position that is not available on the open labor market is immaterial to whether a claimant is entitled to compensation. In essence, if the job was not available on the open market, in contemplation of law for compensation purposes it is just as if the claimant had never held the position.